In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00095-CR



       ROYCE WILLIAM TAWATER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 29,311




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
         In this appeal, Royce William Tawater challenges his conviction for deadly conduct.

Tawater claims (1) error in the trial court’s denial of his request for a reporter’s record from an

earlier trial and (2) that trial counsel was ineffective for failing to properly request such

reporter’s record.

         Upon our review of the record and based on the reasoning and analysis in our opinion in

cause number 06-14-00094-CR, issued on even date herewith, we overrule Tawater’s points of

error.

         We affirm the trial court’s judgment and sentence.



                                                     Ralph K. Burgess
                                                     Justice

Date Submitted:        January 13, 2015
Date Decided:          February 4, 2015

Do Not Publish




                                                 2